In this case the plaintiff in error was convicted of the offense of an attempt to commit robbery upon the person of one W. R. Butler and was sentenced to serve five years at hard labor in the State Prison for such offense and from which judgment and sentence presented writ of error to this court.
There are five assignments of error:
"1. The Court erred in not giving the notice required by Section No. 6028, Revised General Statutes of Florida, to the parents or guardian of the defendant, who was a minor, not married.
2. The Court erred in denying Defendant's motion for an affirmative charge for Defendant.
3. The Court erred in denying Defendant's motion for a new trial.
4. The Court erred in denying Defendant's extraordinary motion for new trial filed April 13th, 1926.
5. The Court erred in trying and sentencing the Defendant when no notice had been given the parents or guardian of defendant as required by Section 6028, Revised General Statutes of Florida."
As to the 1st, 4th and 5th assignments of error the judgment *Page 1001 
should be affirmed on authority of the opinion in the case of Pitts v. State, 88 Fla. 438; 102 So. 554.
Upon examination of the record it is found that there is substantial evidence to sustain the verdict and judgment and therefore the judgment should be affirmed upon authority in the opinion in the cases of Williams v. State, 45 Fla. 128; 34 So. 279; and McNish v. State, 47 Fla. 66, 36 So. 175; Logan v. State, 58 Fla. 72; 50 So. 536, and it is so ordered.
Affirmed.
ELLIS, C. J., AND WHITFIELD, TERRELL, STRUM, BROWN, BUFORD, J. J., concur.